AMENDMENT NO. 3

THIS AMENDMENT NO. 3 dated as of November 21, 2006 (this “Amendment”) of that
certain Credit Agreement referenced below is by and among AMERIGROUP
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors and the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.

WITNESS ETH

WHEREAS, a $150 million revolving credit facility has been established in favor
of the Borrower pursuant to the terms of that Amended and Restated Credit
Agreement dated as of October 22, 2003 (as amended and modified, the “Credit
Agreement”) among the Borrower, the Guarantors, the Lenders identified therein,
and Bank of America, N.A., as Administrative Agent;

WHEREAS, the Borrower has requested certain modifications to the terms of the
Credit Agreement; and

WHEREAS, the Lenders identified on the signatures pages hereto have agreed to
the requested modifications on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

SECTION 1 Amendment to the Credit Agreement. Clause (A) of the proviso of
Section 2.01(b) of the Credit Agreement is hereby amended and restated to read
as follows:

(A) the aggregate principal amount of L/C Obligations shall not exceed
SEVENTY-FIVE MILLION DOLLARS ($75,000,000) (as such amount may be decreased in
accordance with the provisions hereof, the “L/C Sublimit”; the L/C Sublimit is
part of, and not in addition to the Aggregate Revolving Commitments)

SECTION 2 Conditions Precedent. This Amendment shall be effective immediately
upon receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Credit Parties, the Administrative Agent and the Required
Lenders.

SECTION 3 Miscellaneous.

3.1 The Credit Parties hereby affirm that, after giving effect to this
Amendment, the representations and warranties set forth in the Credit Agreement
and the other Credit Documents are true and correct in all material respects as
of the date hereof (except those which expressly relate to an earlier period).

3.2 Except as modified hereby, all of the terms and provisions of the Credit
Agreement and the other Credit Documents (including schedules and exhibits
thereto, as supplemented) shall remain in full force and effect.

3.3 The Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including the reasonable fees and expenses of Moore & Van
Allen, PLLC.

3.4 This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this

CHAR1\925314v2


1



Amendment to produce or account for more than one such counterpart. Delivery by
any party hereto of an executed counterpart of this Amendment by facsimile shall
be effective as such party’s original executed counterpart and shall constitute
a representation that such party’s original executed counterpart will be
delivered.

3.5 This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to agreements made and to be performed
entirely within such state; provided that the Administrative Agent, the
Collateral Agent and each Lender shall retain all rights arising under federal
law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

         
BORROWER:
  AMERIGROUP CORPORATION,  

 
 
 

 
  A Delaware corporation  

 
       
 
  By:   Stanley F. Baldwin
 
  Name:
Title:   Stanley F. Baldwin
Executive Vice President
General Counsel and Secretary
 
       
GUARANTORS:
      PHP HOLDINGS, INC.
 
 
 

 
       
 
  A Florida corporation  

 
       
 
  By:   Stanley F. Baldwin
 
  Name:
Title:   Stanley F. Baldwin
Chief Operating Officer,
President and Secretary

2

AGENT: BANK OF AMERICA, N.A. in its capacity as

Administrative Agent and Collateral Agent By: Kevin L. Ahart

     
Name:
Title:
  Kevin L. Ahart
Assistant Vice President

         
AGENT:
  BANK OF   AMERICA, N.A. in its capacity as Lender,
 
        L/C Issuer, Lender and Swing Line Lender
   
 
       
By:
Name:
Title:
  Joseph L. Corah
Joseph L. Corah
Senior Vice President  


CIBC INC.

By:
Name:
Title:

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

By:
Name:
Title:

WACHOVIA BANK, NATIONAL ASSOCIATION

By:
Name:
Title:

THE BANK OF NEW YORK

By:
Name:
Title:

BRANCH BANKING & TRUST COMPANY OF VIRGINIA

By:
Name:
Title:

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:
Name:
Title:

LASALLE BANK NATIONAL ASSOCIATION

By:
Name:
Title:

      S.NEXTLENDERS:BANK. OF AMERICA, NA., in its capacity as Lender, L/C
Issuer, Lender and Swing Line Lender

 
   
By:
 

Name:
 

Title:
 

 
   
CIDC INC.
By:
Name:
Title:
 
George Knight
GeorgeKnight
Authorized Signatory

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch
By:
Name:
Title:

WACHOVIA BANK, NATIONAL ASSOCIATION

By:
Name:
Title:
THE BANK OF NEW YORK

By:
Name:
Title:

BRANCH BANKING & TRUST COMPANY OF VIRGINIA

By:
Name:
Title:

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:
Name:
Title:

LASALLE BANK NATIONAL ASSOCIATION

By:
Name:
Title:


3

LENDERS: BANK OF AMERICA, NA., in its capacity as Lender, L/C Issuer, Lender and
Swing Line Lender

By:
Name:
Title:

CIBC INC.

By:
Name:
Title:

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

     
By:
Name:
  DAVID DODD
DAVID DODD

Title:VICE PRESIDENT
MIKHAIL FAYBUSOVICH

S.CONTWACHOVIA BANK, NATIONAL ASSOCIATION

By:
Name:
Title:

THE BANK OF NEW YORK

By:
Name:
Title:

BRANCH BANKING & TRUST COMPANY OF VIRGINIA

By:
Name:
Title:

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:
Name:
Title:


4

LENDERS: BANK OF AMERICA, N.A., in its capacity as Lender, L/C Issuer, Lender
and Swing Line Lender

By:
Name:
Title:

CIBC INC.


By:
Name:
Title:

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch
By: Name: Title:

      WACHOVIA BANK, NATIONAL ASSOCIATION

 
   
BY:
Name:
Title:
  Charnette W. Simmons
Charnette W. Simmons
Senior Vice President

THE BANK OF NEW YORK

By: Name: Title:

BRANCH BANKING & TRUST COMPANY OF VIRGINIA

By:
Name:
Title:

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:
Name:
Title:

LASALLE BANK NATIONAL ASSOCIATION

By:
Name:
Title:

LENDERS:

BANK OF AMERICA, N.A., in its capacity as Lender, L/C Issuer, Lender and Swing
Line Lender

By:
Name:
Title:

CIBC INC.

By:
Name:
Title:

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

By:
Name:
Title:

WACHOVIA BANK, NATIONAL ASSOCIATION

By:
Name:
Title:

THE BANK OF NE YORK

     
By:
Name:
Title:
  Christopher T. Kordes
Christopher T. Kordes
Vice President

BRANCH BANKING & TRUST COMPANY OF VIRGINIA

By:
Name:
Title:

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:
Name:
Title:

LASALLE BANK NATIONAL ASSOCIATION

By:
Name:
Title:


5

LENDERS: BANK OF AMERICA, NA., in its capacity as Lender, L/C Issuer, Lender and
Swing Line Lender

By:
Name:
Title:
CIBC INC.

By:
Name:
Title:

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

By:
Name:
Title:

WACHOVIA BANK, NATIONAL ASSOCIATION

By:
Name:
Title:

THE BANK OF NEW YORK

     
By:
 

Name:
 

Title:
 

 
    BRANCH BANKING & TRUST COMPANY OF VIRGINIA

 
   
By:
Name:
Title:
  S. Hearst Vann
S. Hearst Vann
Senior Vice President

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:
Name:
Title:

LASALLE BANK NATIONAL ASSOCIATION

By:
Name:
Title:


6

LENDERS: BANK OF AMERICA, N.A. in its capacity as Lender, L/C Issuer, Lender and
Swing Line Lender
By:
Name:
Title:

CIBC INC.

By:
Name:
Title:

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

By:
Name:
Title:

WACHOVIA BANK, NATIONAL ASSOCIATION

By:
Name:
Title:

THE BANK OF NEW YORK

By:
Name:
Title:

BRANCH BANKING & TRUST COMPANY OF VIRGINIA

By:
Name:
Title:

FIRST TENNESSEE BANK NATIONAL ASSOCIATION


By: Name: Title:

      LASALLE BANK NATIONAL ASSOCIATION

 
   
By:
Name:
Title:
  George L. Kemis
George L. Kemis
Senior Vice President

7

REGIONS BANK

By
Name:
Title:

     
SUNTRUST BANK
By:
Name:
Title:
 
John W. Teasley
John W. Teasley
Director

UBS LOAN FINANCE LLC

By:
Name:
Title:

By:
Name:
Title:


8

REGIONS BANK


By:
Name:
Title:

SUNTRUST BANK

By:
Name:
Title:

     
UBS LOAN FINANCE
By:
 
Toba Loabantobing

      Title: Associate Director Banking Products Services, US

 
   
By:
  Ija R. Otsa

Associate Director Banking Products Services, US

9